Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered December 8, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that the prosecutor impermissibly elicited testimony concerning his . post-arrest *653silence. This contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Loaiza, 201 AD2d 587). In any event, any error in this regard was, under the circumstances, harmless beyond a reasonable doubt (see, People v Loaiza, supra).
The defendant’s challenge to the prosecutor’s remarks on summation is similarly unpreserved for appellate review (see, CPL 470.05 [2]; People v Sanchez, 197 AD2d 548). In any event, the prosecutor’s comments constituted a fair response to defense counsel’s challenge to the credibility of the People’s witnesses (see, People v Long, 205 AD2d 804; People v Russo, 201 AD2d 512, affd 85 NY2d 872).
We have examined the defendant’s remaining contentions and find them to be without merit (see, CPL 470.15 [5]; People v Suitte, 90 AD2d 80). Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.